Citation Nr: 9905172	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension with 
residuals of stroke as secondary thereto.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for hypertension, and residuals of stroke 
as secondary thereto.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim for entitlement to service connection for 
hypertension with residuals of stroke as secondary thereto is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for hypertension and 
residuals of stroke as secondary thereto is not well 
grounded.  38 U.S.C.A. § 5107 (West 191).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There are no service medical records on file.  The RO has 
made numerous attempts to obtain service medical records, but 
has been advised by the National Personnel Records Center 
that any records belonging to the veteran which may have been 
on file were destroyed in the 1973 fire at the Center, or 
that more specific information was needed to conduct a proper 
search for records.  The RO requested that the veteran 
provide more specific details as to his service units and 
treatment; however, the veteran has not done so, and his 
current whereabouts are unknown as all efforts to locate him 
have proven unsuccessful.

On file are private medical records of treatment of the 
veteran for hypertension beginning in 1987.  Treatment for 
stroke is shown in 1993.



When examined by VA in January 1995, the veteran reported a 
10 year history of hypertension.  He reported having suffered 
a stroke one year previously.  The examination concluded in 
pertinent diagnoses of a history of hypertension.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty or for aggravation of preexisting injury or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for hypertension and brain thrombosis if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical pinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
hypertension with residuals of stroke as secondary thereto 
must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim of entitlement to service 
connection for hypertension with residuals of stroke as 
secondary thereto, the Board notes that there is a heightened 
obligation to explain findings and conclusions, and to 
consider carefully the benefit of the doubt in cases in which 
records may have been, are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Accordingly, the Board notes that the RO made every 
effort to locate any and all additional information pertinent 
to the veteran's claim.

In this regard the Board's review of the record discloses 
that the RO made numerous requests to the National Personnel 
Records Center and other appropriate service department for 
information pertaining to the veteran's service.  The above 
efforts were without success.  

The RO requested the veteran to provide more specific 
information pertaining to his service, units, treatment, 
etc.; however, the veteran failed to respond to the RO's most 
recent requests.  Moreover, he relocated and left no 
forwarding address.  All efforts to locate the veteran have 
been without success.  The veteran has clearly not cooperated 
in the development of his claim, and the Board has no 
alternative but to consider his appeal on the basis of the 
evidence of record.

A review of the record discloses that hypertension and a 
stroke were not shown in service or for many years 
thereafter.  The veteran reported a 10 year history of 
hypertension when examined by VA in 1995.  He has not 
submitted any competent medical evidence linking his post 
service reported hypertension and stroke to his period of 
active service or any incident therein.  In other words, the 
veteran's claim is predicated on his own, unsubstantiated lay 
opinion.

The veteran is clearly asserting a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As it 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the veteran's lay opinion is an insufficient basis 
upon which to find this claim well grounded.  Espiritu.  
Accordingly, as a well grounded claim must be supported by 
cognizable evidence, not merely allegations, Tirpak, the 
veteran's claim for service conection for hypertension with 
residuals of stroke as secondary thereto must be denied as 
not well grounded.

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
hypertension with residuals of stroke as secondary thereto.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for hypertension with 
residuals of stroke as secondary thereto, the doctrine of 
reasonable doubt is not applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hypertension with 
residuals of stroke as secondary thereto, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

